—■ In a negligence action to recover damages for personal injuries, etc., defendants Southwest Sewer District, Lizza Industries, Inc., and the County of Suffolk, appeal from so much of an order of the Supreme Court, Suffolk County (Corsa, J.), dated August 26, 1982, as, in denying as moot plaintiff’s motion for an examination before trial of Lizza Industries by a named employee, fined said defendants’ attorney the sum of $250, payable to the order of the Chief Clerk of the Supreme Court, Suffolk County. Order reversed insofar as appealed from, without costs or disbursements, and the provision fining the appellants is stricken. Special Term found the authority to fine the defendants’ attorney in the “inherent powers doctrine”. However, under the circumstances of this case that doctrine does not authorize the imposition of a sanction payable to the court rather than the moving party (see Barouh Eaton Allen Corp. v International Business Machs. Corp., 76 AD2d 873; Coppolino v K Co., 63 AD2d 957). Titone, J. P., Lazer, Brown and Boyers, JJ., concur.